Civil action to recover damages for an alleged negligent injury.
The usual issues of negligence, contributory negligence and damages were submitted to the jury, which resulted in a verdict for the plaintiff, and from the judgment entered thereon, the defendant appeals, assigning as error the refusal of the court to nonsuit the case.
The only question presented by the appeal is the sufficiency of the evidence to require its submission to the jury. The trial court ruled correctly on the motion to nonsuit. The verdict and judgment will be upheld.
No error. *Page 833